DETAILED ACTION
The following Office Action is in response to the Amendment filed on April 21, 2022.  Claims 1-16 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Concerning the “Argument” section on pages 12-15 of the Applicant’s Response filed on April 21, 2022, the applicant’s arguments have been fully considered, but they are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-4, 6, 8, 9, and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christensen et al. (US 2013/0046331, hereinafter Christensen) in view of Chanduszko et al. (US 8257389, hereinafter Chanduszko).
Concerning claim 1, the Christensen et al. prior art reference teaches an apparatus for securing a layer of tissue to another layer of tissue or non-tissue, each layer having an inwardly facing surface and an outwardly facing surface (Figure 10), the apparatus comprising: a hollow delivery tube having a distal outlet, the tube being advanceable transversely through an aperture formed in each of the layers (Figure 6; 130); a distal implant contained in the delivery tube (Figure 6; 110) comprising a distal body (Figure 25; 510) and a plurality of legs (Figure 25; 512, 514) which may assume a diametrically-reduced delivery configuration (Figure 2; 10) and a diametrically-expanded deployed configuration in which the legs are extended radially from the distal body (Figure 1; 10), and a proximal implant (Figure 8; 150), the proximal implant contained in the delivery tube, separate from the distal implant, the proximal implant comprising a proximal body (Figure 25; 550) and a plurality of legs (Figure 25; 550 equivalent of 512, 514) configured to assume a diametrically reduced delivery configuration (Figure 8; 150) and a diametrically-expanded deployed configuration in which the legs are extended radially from the proximal body; each of the implants being deployable out of the delivery tube separately and independently of and in spaced relation to each other (Figures 6-10) with the deployed legs of the proximal and distal implants being disposed on opposite sides of the layers with outwardly facing surfaces of the layers disposed between and facing the deployed legs of the implants (Figure 10; 102); an elongate retention member attached to the distal body (Figure 25; 522), the retention member having a plurality of longitudinally spaced protrusions formed along its length (Figure 25; 524), the retention member extending through the proximal body ([¶ 0091]), the proximal body being movable, as a unit, along the retention member toward the distal implant ([¶ 0092]); wherein the reference teaches that the proximal implant may have a complementary ratcheting structure engageable with the protrusions of the retention member and configured to allow the proximal implant to move, as a unit, along the retention member toward the distal implant but to prevent movement along the member in a proximal direction whereby the relative positions and proximity of the implants can be adjusted ([¶ 0091-0092]); whereby, the distal implant may be deployed distally of one of the layers and the proximal implant may thereafter be separately deployed proximally of another layer (Figures 6-10) with the retention member extending through the apertures and transfixing the layers ([¶ 0092]), whereby, with the layers disposed between the deployed implants, the proximal implant can be advanced, as a unit, along the retention member to clamp and secure the layers between the legs of the deployed implants (Figure 10), but it does not specifically teach the structure for the complementary ratcheting structure including at least one detent formed in the proximal body.
However, the Chanduszko reference teaches an apparatus capable of securing a layer of tissue to another layer of tissue (Figures 26 & 27; struts may secure two layers of tissue depending on the thickness of the tissue) comprising: a distal implant comprising a distal body and a plurality of legs (See OA Figure 1 below) which may assume (i) a diametrically-reduced delivery configuration in which it can be passed through the layers (Figure 8) and (ii) a diametrically-expanded deployed configuration in which the legs are extended radially of the distal body (Figure 10); and a proximal implant, separate from the distal implant, the proximal implant comprising a proximal body and a plurality of legs (See OA Figure 1 below) configured to assume (i) a diametrically-reduced delivery configuration (Figure 8) and (ii) a diametrically-expanded deployed configuration in which the legs are extended radially of the proximal body (Figure 12); an elongate retention member attached at one end to the distal body (Figure 26; 202), the retention member having a plurality of longitudinally spaced protrusions formed along its length (Figure 26; 204), the retention member extending through the proximal body (Figure 26; 206); the proximal implant having at least one detent formed in its body (Figure 26; 210), the detent being engageable with the protrusions on the retention member (Figure 27; 204, 210) and being configured to allow the proximal implant to move along the retention member toward the distal implant but to prevent movement along the member in a proximal direction whereby the relative positions of the implants can be adjustably fixed (Column 8, Line 53 – Column 9, Line 8); the distal implant being deployable distally of one of the layers and the proximal implant being deployable proximally of another layer with the retention member transfixing the layers (Figure 12); whereby, with layers disposed between the deployed implants, the proximal implant can be advanced along the retention member to clamp and secure layers between the legs and the implants (Figure 12; if the place of deployment were between two layers as opposed to within an septal defect).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the proximal implant of the Christensen reference include the detent of the Chanduszko reference as a simple substitution of one known ratcheting mechanism for a closure mechanism including distal and proximal implants (the generic ratcheting mechanism of Christensen) with another known ratcheting structure for a closure mechanism including distal and proximal implants (the detent mechanism of Chanduszko) which would yield predictable results in that the device would operate in effectively the same manner.
Concerning claim 2, the combination of the Christensen and Chanduszko references as discussed above teaches the apparatus as defined in claim 1, wherein the Christensen reference further teaches that the deployed legs of the proximal and distal implants are capable of being interdigitated when the implants are drawn fully together in the absence of tissue (depending on the relative rotational positioning of the implants).
Concerning claim 3, the combination of the Christensen and Chanduszko references as discussed above teaches the apparatus as defined in claim 2, wherein the Christensen reference further teaches each of the implants having an axis, and wherein the legs of at least one of the implants is configured so that when deployed, they assume an acute angle with respect to the axis (Figure 25; bottom surface of 512 and 514 form acute angle).
Concerning claim 4, the combination of the Christensen and Chanduszko references as discussed above teaches the apparatus as defined in claim 3, wherein the Christensen reference further teaches the legs of each of the implants assuming an acute angle when deployed, each set of legs defining a concavity, the concavities of the implants facing each other (Figure 9).  Although the embodiment of Figure 25 does not necessarily teach this exact configuration, the implants of the embodiment are capable of having such a configuration depending on the degree of deployment of each implant.
Concerning claim 6, the combination of the Christensen and Chanduszko references as discussed above teaches the apparatus as defined in claim 1, wherein the Christensen reference further teaches each of the implants having an axis, and the apparatus further comprising a combined axial length of the deployed implants, when brought into engagement with each other along the retention member and in the absence of tissue between the implants, being no greater than about the diameter of the deployed legs (Figure 10).
Concerning claim 8, the combination of the Christensen and Chanduszko references as discussed above teaches the apparatus as defined in claim 1, wherein the Chanduszko reference further teaches the at least one detent comprising: a tab formed in a part of the tubular body of the proximal implant (Figure 29; 210), the tab having a free end that protrudes into the lumen of the proximal body and extends in a proximal direction, the free end of the tap defining a gap with an opposing portion of the tubular body (Figure 29; 204), the gap presenting a slight interference fit with the protrusions of the retention member, at least one of the tab or protrusions being yieldable to permit movement of the proximal implant along the retention member only in a distal direction (Column 8, Lines 53-65).
Concerning claim 9, the Christensen et al. prior art reference teaches an apparatus for securing a layer of tissue to another layer of tissue or non-tissue (Figure 10), the apparatus comprising: a distal implant (Figure 6; 110) comprising a central portion (Figure 25; 510) and a plurality of legs (Figure 25; 512, 514) which may assume a diametrically-reduced delivery configuration (Figure 2; 10) and a diametrically-expanded deployed configuration in which the legs are extended radially from the distal implant (Figure 1; 10), and a proximal implant, separate from the distal implant (Figure 8; 150), the proximal implant comprising a central portion (Figure 25; 550) and a plurality of legs (Figure 25; 550 equivalent of 512, 514) configured to assume a diametrically reduced delivery configuration (Figure 8; 150) and a diametrically-expanded deployed configuration in which the legs are extended radially from the proximal implant; an elongate retention member attached at one end to the central portion of the distal implant (Figure 25; 522), the retention member having a plurality of longitudinally spaced protrusions formed along its length (Figure 25; 524), the retention member extending through the proximal implant ([¶ 0091]); wherein the reference teaches that the proximal implant may have a complementary ratcheting structure engageable with the protrusions of the retention member and configured to allow the proximal implant to move along the retention member toward the distal implant but to prevent movement along the member in a proximal direction whereby the relative positions and proximity of the implants can be adjusted ([¶ 0091-0092]); each of the implants being deployable separately and independently of the other implant (Figures 6-10); the distal implant being deployable distally of one of the layers and the proximal implant being deployed proximally of another layer (Figures 6-10), the deployed implants being spaced apart with the retention member transfixing the layers; whereby, with layers disposed between the deployed implants, the proximal implant can be advanced along the retention member to clamp and secure the layers between the legs of the implants ([¶ 0091-0092]), but it does not specifically teach the implants being formed from a flat, unitary sheet of shape memory material and comprising a central portion and a plurality of legs extending radially of and unitary with the central portion or the structure for the complementary ratcheting structure.
However, the Christensen reference teaches that the implants may take a variety of shapes and forms, while the Chanduszko reference teaches an apparatus capable of securing a layer of tissue to another layer of tissue (Figures 26 & 27; struts may secure two layers of tissue depending on the thickness of the tissue) comprising: a distal implant (See OA Figure 1 above) formed from a unitary sheet of shape memory material (Column 3, Lines 42-52 | U.S. Patent Application No. 60/549741 which is incorporated by reference teaches that the device may be made of nitinol, which is a shape memory material <See [¶ 0008] of US 2005/0267523>) and comprising a central portion (Figure 26; 110) and a plurality of legs (See OA Figure 1 above), the legs configured to assume (i) a diametrically-reduced delivery configuration in which it can be passed through the layers (Figure 8) and (ii) a diametrically-expanded deployed configuration in which the legs are extended radially of the distal body (Figure 10); and a proximal implant (See OA Figure 1 above) formed from a unitary sheet of shape memory material (Column 3, Lines 42-52 | U.S. Patent Application No. 60/549741 which is incorporated by reference teaches that the device may be made of nitinol, which is a shape memory material <See [¶ 0008] of US 2005/0267523>) and comprising a central portion having an aperture formed therein (Figure 26; 106) and a plurality of legs (See OA Figure 1 above), the legs configured to assume (i) a diametrically-reduced delivery configuration (Figure 8) and (ii) a diametrically-expanded deployed configuration in which the legs are extended radially of the proximal body (Figure 12); an elongate retention member attached at one end to the distal body (Figure 26; 202), the retention member having a plurality of longitudinally spaced protrusions formed along its length (Figure 26; 204), the retention member extending through the proximal body (Figure 26; 206); the central portion of the proximal implant having a plurality of radial slits extending radially outward of the aperture (Figure 26; 210), the slits defining a plurality of tabs having, the free ends of which define the aperture, the aperture presenting slight interference fit to the protrusions, the degree of interference being such as to enable the protrusions and aperture to enable the proximal implant to be advanced along the retention member but to resist reverse movement when the implants are in clamping engagement with the layers (Column 8, Line 53 – Column 9, Line 8); the distal implant being deployable distally of one of the layers and the proximal implant being deployable proximally of another layer with the retention member transfixing the layers (Figure 12); whereby, with layers disposed between the deployed implants, the proximal implant can be advanced along the retention member to clamp and secure layers between the legs and the implants (Figure 12; if the place of deployment were between two layers as opposed to within an septal defect).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the implants of the Christensen reference include the same shape and formation of the Chanduszko reference as a simple substitution for one shape and structure of a closure implant (the structure of Christensen) for another known structure for a closure implant (the structure of Chanduszko), wherein it would be further obvious to utilize the retention member and ratcheting structure of the Chanduszko reference given it is a known retention member and ratcheting structure for a closure device.
Concerning claim 14, the combination of the Christensen and Chanduszko references as discussed above teaches the apparatus as defined in claim 9, wherein the Chanduszko reference further teaches each of the implants having an axis, the apparatus further comprising: the combined axial length of the deployed implants, when brought into engagement with each other along the retention member and in the absence of tissue between the implants, being no greater than about the diameter of the deployed legs (Figure 2g; axial length of implants appears to be no greater than about the diameter of the legs given the bounds of ‘about’ have not been specifically defined).
Concerning claim 15, the Christensen et al. prior art reference teaches an apparatus for securing a layer of tissue to another layer of tissue or non-tissue (Figure 10), the apparatus comprising: a distal implant (Figure 6; 110) comprising a distal body (Figure 25; 510) and a plurality of legs from the proximal end of the distal body (Figure 25; 512, 514), the legs being adapted to assume a diametrically-reduced delivery configuration (Figure 2; 10) and a diametrically-expanded deployed configuration in which the legs are extended radially from the distal body (Figure 1; 10), and a proximal implant (Figure 8; 150), separate from the distal implant, the proximal implant comprising a proximal body (Figure 25; 550), and a plurality of legs extending from the distal end of the tubular body (Figure 25; 550 equivalent of 512, 514), the legs being  adapted to assume a diametrically reduced delivery configuration (Figure 8; 150) and a diametrically-expanded deployed configuration in which the legs are extended radially from the proximal body; an elongate retention member attached at one end to the distal body (Figure 25; 522), the retention member having a plurality of longitudinally spaced protrusions formed along its length (Figure 25; 524), the retention member extending through the proximal body ([¶ 0091]); wherein the reference teaches that the proximal implant may have a complementary ratcheting structure engageable with the protrusions of the retention member and configured to allow the proximal implant to move, as a unit, along the retention member toward the distal implant but to prevent movement along the member in a proximal direction whereby the relative positions and proximity of the implants can be adjustably fixed ([¶ 0091-0092]); each of the implants being deployed separately and independently of the other implant (Figures 6-10), the distal implant being deployable distally of one of the layers and the proximal implant being thereafter deployable proximally of another layer (Figures 6-10) with the retention member transfixing the layers ([¶ 0091-0092]); whereby, with layers disposed between the deployed implants, the proximal implant can be advanced along the retention member and secure the layers between the legs of the implants (Figure 10), but it does not specifically teach the structure for the complementary ratcheting.
However, the Chanduszko reference teaches an apparatus capable of securing a layer of tissue to another layer of tissue (Figures 26 & 27; struts may secure two layers of tissue depending on the thickness of the tissue) comprising: a distal implant comprising a distal body and a plurality of legs (See OA Figure 1 above) which may assume (i) a diametrically-reduced delivery configuration in which it can be passed through the layers (Figure 8) and (ii) a diametrically-expanded deployed configuration in which the legs are extended radially of the distal body (Figure 10); and a proximal implant, separate from the distal implant, the proximal implant comprising a proximal body and a plurality of legs (See OA Figure 1 above) configured to assume (i) a diametrically-reduced delivery configuration (Figure 8) and (ii) a diametrically-expanded deployed configuration in which the legs are extended radially of the proximal body (Figure 12); an elongate retention member attached at one end to the distal body (Figure 26; 202), the retention member having a plurality of longitudinally spaced protrusions formed along its length (Figure 26; 204), the retention member extending through the proximal body (Figure 26; 206); a plurality of fingers formed integrally with and extending proximally from the proximal end of the proximal body (Figure 26; 210), the fingers having free proximal ends that converge and define an aperture having dimensions to present slight interference fit to passage of the protrusions of the retention member, the fingers being sufficiently flexible to allow the proximal implant to move along the retention member toward the distal implant but to prevent movement along the member in a proximal direction whereby the relative positions of the implants can be adjustably fixed (Column 8, Line 53 – Column 9, Line 8); the distal implant being deployable distally of one of the layers and the proximal implant being deployable proximally of another layer with the retention member transfixing the layers (Figure 12); whereby, with layers disposed between the deployed implants, the proximal implant can be advanced along the retention member to clamp and secure layers between the legs and the implants (Figure 12; if the place of deployment were between two layers as opposed to within an septal defect).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the proximal implant of the Christensen reference include the detent of the Chanduszko reference as a simple substitution of one known ratcheting mechanism for a closure mechanism including distal and proximal implants (the generic ratcheting mechanism of Christensen) with another known ratcheting structure for a closure mechanism including distal and proximal implants (the detent mechanism of Chanduszko) which would yield predictable results in that the device would operate in effectively the same manner.
Concerning claim 16, the combination of the Christensen and Chanduszko references as discussed above teaches the apparatus as defined in claim 1, wherein the Chandzsko reference further teaches the retention member being elastic (Column 10, Lines 55-63) whereby the implants may be biased toward each other when deployed to fasten tissue given the unidirectional ratcheting mechanism of the device, wherein it would be further obvious to have the retention member of the Christensen reference be elastic to further allow proper coupling with the detent of the proximal implant.

Allowable Subject Matter
Claims 5, 7, and 10-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN TRUYEN TON whose telephone number is (571)270-5122. The examiner can normally be reached Monday - Friday; EST 10:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN T TON/Examiner, Art Unit 3771                                                                                                                                                                                                        8/8/2022